The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment & Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Election
Groups I, II & IV (Figs. 1-14 & 22-28), withdrawn from further consideration by the examiner, 37 CFR 1.142 (b), as being for the nonelected designs.  Election of Group IIII (Figs. 15-21) was made without traverse in the reply filed on 05/26/2022. 

Cross-Reference to Related Applications
This application incorporates by reference U.S. Design Application No. 29/701,166 (now U.S. Patent No. D916,542).  All of the material from the U.S. Design Patent Application which is essential to the claimed design is included in this application.  It is understood that any material in the U.S. Design Patent Application which is not present in this application forms no part of the claimed design.  

Amendment to Specification
So that the continuing statement is current, the words -- now U.S. Patent No. D916,542 -- have been inserted after the Application No. “29/701,166” prior to the Preamble, under the “Cross-Reference to Related Applications” heading.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ricky Pham, whose telephone number is (571)272-2321.  The examiner can normally be reached on Monday through Thursday 7:00 am to 5:30 pm EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ricky Pham/
Primary Examiner, Art Unit 2913
June 6, 2022